    Case 1:20-cv-06539-JMF Document 249 Filed 02/26/21 Page 1 of 1



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK




 In re Citibank August 11, 2020 Wire Transfers                 No. 20 Civ. 06539 (JMF)




                                  NOTICE OF APPEAL

       PLEASE TAKE NOTICE that plaintiff Citibank, N.A., hereby appeals to the United

States Court of Appeals for the Second Circuit from the order and judgment signed and entered

by Judge Jesse M. Furman of this Court on February 16, 2021 (Dkt. 243) and the clerk’s

judgment dated February 16, 2021 (Dkt. 244).

Dated: February 26, 2021


s/ Matthew D. Ingber
MAYER BROWN LLP                                       HOGAN LOVELLS US LLP
Nicole A. Saharsky (PHV pending)                      Neal Kumar Katyal (PHV pending)
Matthew D. Ingber                                     555 Thirteenth Street, N.W.
Christopher J. Houpt                                  Washington, DC 20004
Luc W. M. Mitchell                                    (202) 637-5528
1221 Avenue of the Americas
New York, New York 10020
(212) 506-2500


                                Attorneys for Citibank, N.A.
